Exhibit 10.2

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

DATED AS OF FEBRUARY 27, 2017


 

BETWEEN

AVNET, INC.,
as Originator

AND

AVNET RECEIVABLES CORPORATION,
as Buyer

 



112

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

ARTICLE I AMOUNTS AND TERMS OF THE PURCHASE

 

 

 

 

 

 

1.1

Purchase of Receivables


2 

 

1.2

Payment for the Purchase


3 

 

1.3

Purchase Price Credit Adjustments


4 

 

1.4

Payments and Computations, Etc.


5 

 

1.5

Transfer of Records


5 

 

1.6

Characterization


6 

 

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

2.1

Representations and Warranties of Originator


6 

 

 

ARTICLE III

 

 

CONDITIONS OF PURCHASE

 

 

 

 

 

 

3.1

Conditions Precedent to Purchase


10 

 

3.2

Conditions Precedent to Subsequent Payments


10 

 

 

ARTICLE IV

 

COVENANTS

 

 

 

 

 

 

4.1

Affirmative Covenants of Originator


10 

 

4.2

Negative Covenants of Originator


15 

 

 

ARTICLE V

 

TERMINATION EVENTS

 

 

 

 

 

 

5.1

Termination Events


16 

 

5.2

Remedies


17 

 

 

ARTICLE VI

 

INDEMNIFICATION

 

 

 

 

 

 

6.1

Indemnities by Originator


18 

 

6.2

Other Costs and Expenses


20 

 

 

ARTICLE VII

 

MISCELLANEOUS

 

 

 

 

 

 

7.1

Waivers and Amendments


20 

 

7.2

Notices


21 

 

7.3

Protection of Ownership Interests of Buyer


21 

 

7.4

Confidentiality


22 

 

7.5

Bankruptcy Petition


23 

 

--------------------------------------------------------------------------------

 

 

 

7.6

Limitation of Liability


23 

 

7.7

CHOICE OF LAW


23 

 

7.8

CONSENT TO JURISDICTION


24 

 

7.9

WAIVER OF JURY TRIAL


24 

 

7.10

Integration; Binding Effect; Survival of Terms


24 

 

7.11

Counterparts; Severability; Section References


25 

 

7.12

Subordination


25 

 

7.13

Third Party Beneficiaries


25 

 



ii

 

--------------------------------------------------------------------------------

 

 

Exhibits and Schedules

 

 

 

 

Exhibit I

-

Definitions

 

 

 

Exhibit II

-

Jurisdictions of Organization; Locations of Records; Organizational Number(s);
Federal Employer Identification Numbers(s); Other Names

 

 

 

Exhibit III

-

Lock-Boxes; Collection Accounts; Collection Banks

 

 

 

Exhibit IV

-

Form of Compliance Certificate

 

 

 

Exhibit V

-

Credit and Collection Policy

 

 

 

Exhibit VI

-

Collateral Description

 

 

 

Exhibit VII

-

Form of Subordinated Note

 

 

 

 



iii

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

THIS AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of February 27,
2017,  is by and between AVNET, INC., a New York corporation (“Originator”), and
AVNET RECEIVABLES CORPORATION, a Delaware corporation (“Buyer”).  Unless defined
elsewhere herein, capitalized terms used in this Agreement shall have the
meanings assigned to such terms in Exhibit I hereto (or, if not defined in
Exhibit I hereto, the meaning assigned to such term in Exhibit I to the Purchase
Agreement).

PRELIMINARY STATEMENTS

Originator from time to time originates Receivables.

Originator and Buyer are parties to that certain Receivables Sale Agreement,
dated as of June 28, 2001 (the “Initial Closing Date”), as last amended by
Amendment No. 10 thereto, dated as of December 30, 2016 (the “Existing RSA”),
pursuant to which Originator sells and assigns to Buyer, and Buyer purchases
from Originator, all of Originator’s right, title and interest in and to such
Receivables, together with the Related Security and Collections with respect
thereto.

Originator and Buyer desire to amend and restate the Existing RSA, effective as
of February 27, 2017 (the “Amendment Date”), on the terms and conditions set
forth herein.

Originator and Buyer intend the transactions contemplated hereby to be true
sales of the Receivables from Originator to Buyer, providing Buyer with the full
benefits of ownership of the Receivables, and Originator and Buyer do not intend
these transactions to be, or for any purpose to be characterized as, loans from
Buyer to Originator.

Buyer from time to time sells undivided interests in the Receivables and in the
associated Related Security and Collections pursuant to that certain
Third Amended and Restated Receivables Purchase Agreement, dated as of February
27, 2017 (as the same may from time to time hereafter be amended, supplemented,
restated or otherwise modified, the “Purchase Agreement”), among Buyer,
Originator, as Servicer, the Companies from time to time party thereto,  the
Financial Institutions from time to time party thereto and JPMorgan Chase Bank,
N.A. or any successor agent appointed pursuant to the terms of the Purchase
Agreement, as agent for such Companies and such Financial Institutions (in such
capacity, the “Agent”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Existing RSA is
hereby amended and restated in its entirety to read as set forth herein:

ARTICLE I


1

 

--------------------------------------------------------------------------------

 

 

AMOUNTS AND TERMS OF THE PURCHASE

1.1 Purchase of Receivables.

 

(a) Each of the parties hereto acknowledges and ratifies the prior sales and
purchases under the Existing RSA of the Receivables, Related Security relating
thereto and Collections thereof existing on June 27, 2001 (the “Initial Cutoff
Date”) and thereafter arising from time to time through the Amendment Date, and
agrees that the parties’ continuing rights and obligations with respect to such
Receivables shall be governed by the terms of this Agreement.  Upon the terms
and subject to the conditions set forth herein, Originator does hereby sell,
assign, transfer, set-over and otherwise convey to Buyer, without recourse
(except to the extent expressly provided herein), and Buyer does hereby purchase
from Originator, in each case to the extent not previously  sold, assigned,
transferred, set-over and otherwise conveyed under the Existing RSA, all of
Originator’s right, title and interest in and to all Receivables existing on the
Business Day immediately preceding the Amendment Date (the “Amendment Cutoff
Date”) and all Receivables thereafter arising through and including the
Termination Date, together, in each case, with all Related Security relating
thereto and all Collections thereof.  In accordance with the preceding sentence,
on the Amendment Date, Buyer shall acquire all of Originator’s right, title and
interest in and to all Receivables existing on the Amendment Cutoff Date and
thereafter arising through and including the Termination Date, together with all
Related Security relating thereto and all Collections thereof, in each case, to
the extent not previously acquired under the Existing RSA.  Buyer shall be
obligated to pay the Purchase Price for the Receivables purchased hereunder in
accordance with Section 1.2.  In connection with consummation of the Purchase
Price for any Receivables purchased hereunder, Buyer may request that Originator
deliver, and Originator shall deliver, such approvals, opinions, information,
reports or documents as Buyer may reasonably request.  

(b) It is the intention of the parties hereto that the Purchase of Receivables
made hereunder shall constitute a sale, which sale is absolute and irrevocable
and provides Buyer with the full benefits of ownership of the
Receivables.  Except for the Purchase Price Credits owed pursuant to Section
1.3, the sale of Receivables hereunder is made without recourse to Originator;
provided,  however, that (i) Originator shall be liable to Buyer (and its
assigns) for all representations, warranties, covenants and indemnities made by
Originator pursuant to the terms of the Transaction Documents to which
Originator is a party, and (ii) such sale does not constitute and is not
intended to result in an assumption by Buyer or any assignee thereof of any
obligation of Originator or any other Person arising in connection with the
Receivables, the related Contracts and/or other Related Security or any other
obligations of Originator.  In view of the intention of the parties hereto that
the Purchase of Receivables made hereunder shall constitute a sale of such
Receivables rather than loans secured thereby, Originator agrees that it
has, and in accordance with Section 4.1(e)(ii),  will continue to, identify in
its general ledger a legend, reasonably acceptable to Buyer and to the Agent (as
Buyer’s assignee), that Buyer has purchased such Receivables as provided in this
Agreement and to note in its financial statements that its Receivables have been
sold to Buyer.  Upon the request of Buyer or the Agent (as Buyer’s
assignee), Originator will authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and execute and file
such other instruments, documents or notices, as may be necessary or appropriate
to perfect and

2

 

--------------------------------------------------------------------------------

 

 

maintain the perfection of Buyer’s ownership interest in the Receivables and the
Related Security and Collections with respect thereto, or as Buyer or the Agent
(as Buyer’s assignee) may reasonably request.

1.2 Payment for the Purchase.

 

(a) The parties acknowledge that the Purchase Price for the sale and purchase of
Receivables, Related Security and Collections in existence on the Initial Cutoff
Date was paid in full by Buyer to Originator in the following manner:

(i) by delivery of immediately available funds, to the extent of funds made
available to Buyer in connection with its subsequent sale of an interest in such
Receivables to the Purchasers under the Purchase Agreement, subject to offset by
amounts owed by Originator to Buyer on account of the issuance of equity in the
manner contemplated in the Subscription Agreement and having a total value of
not less than the Required Capital Amount, and

(ii) the balance, by delivery of the proceeds of a subordinated revolving loan
from Originator to Buyer (a “Subordinated Loan”).

The parties acknowledge that the Purchase Price for all Receivables, Related
Security and Collections existing prior to the Amendment Cutoff Date and sold
and purchased under the Existing RSA has been paid in full by Buyer to
Originator.

The Purchase Price for each Receivable coming into existence after the Amendment
Cutoff Date shall be due and owing in full by Buyer to Originator or its
designee on the date each such Receivable came into existence (except that Buyer
may, with respect to any such Purchase Price, offset against such Purchase Price
any amounts owed by Originator to Buyer hereunder and which have become due but
remain unpaid) and shall be paid to Originator in the manner provided in the
following paragraphs (b), (c) and (d).

(b) With respect to any Receivables coming into existence after the Amendment
Cutoff Date, on each Settlement Date, Buyer shall pay the Purchase Price
therefor in accordance with Section 1.2(d) and in the following manner:

first, by delivery of immediately available funds, to the extent of funds
available to Buyer from its subsequent sale of an interest in the Receivables to
the Agent for the benefit of the Purchasers under the Purchase Agreement or
other cash on hand;

second, by delivery of the proceeds of a Subordinated Loan, provided that the
amount of any such Subordinated Loan shall not exceed the least of (i) the
remaining unpaid portion of such Purchase Price, (ii) the maximum Subordinated
Loan that could be borrowed without rendering Buyer’s Net Worth less than the
Required Capital Amount and (iii) the maximum Subordinated Loan that could be
borrowed without rendering the Net Value less than the aggregate outstanding
principal balance of the Subordinated Loans (including the Subordinated Loan
proposed to be made on such date); and



3

 

--------------------------------------------------------------------------------

 

 

third, unless Originator has declared the Termination Date to have occurred
pursuant to Section 5.2, by accepting a contribution to its capital pursuant to
the Subscription Agreement in an amount equal to the remaining unpaid balance of
such Purchase Price.

Subject to the limitations set forth in clause second above, Originator
irrevocably agrees to advance each Subordinated Loan requested by Buyer on or
prior to the Termination Date.  The Subordinated Loans shall be evidenced by,
and shall be payable in accordance with the terms and provisions of the
Subordinated Note and shall be payable solely from funds which Buyer is not
required under the Purchase Agreement to set aside for the benefit of, or
otherwise pay over to, the Purchasers.

Originator is hereby authorized by Buyer to endorse on the schedule attached to
the Subordinated Note an appropriate notation evidencing the date and amount of
each advance thereunder, as well as the date of each payment with respect
thereto, provided that the failure to make such notation shall not affect any
obligation of Buyer thereunder.

(c) From and after the Termination Date, Originator shall not be obligated to
(but may, at its option):  (i) sell Receivables to Buyer, or (ii) contribute
Receivables to Buyer’s capital pursuant to clause third of Section 1.2(b) unless
Originator reasonably determines that the Purchase Price therefor will be
satisfied with funds available to Buyer from sales of interests in the
Receivables pursuant to the Purchase Agreement, Collections, proceeds of
Subordinated Loans, other cash on hand or otherwise.

(d) Although the Purchase Price for each Receivable coming into existence after
the Amendment Cutoff Date shall be due and payable in full by Buyer to
Originator on the date such Receivable came into existence, settlement of the
Purchase Price between Buyer and Originator shall be effected on a monthly basis
on Settlement Dates with respect to all Receivables coming into existence during
the same Calculation Period and based on the information contained in the
Monthly Report delivered by the Servicer pursuant to Article VIII of the
Purchase Agreement for the Calculation Period then most recently
ended.  Although settlement shall be effected on Settlement Dates, increases or
decreases in the amount owing under the Subordinated Note made pursuant to
Section 1.2(b) and any contribution of capital by Originator to Buyer made
pursuant to Section 1.2(b) shall be deemed to have occurred and shall be
effective as of the last Business Day of the Calculation Period to which such
settlement relates.

1.3 Purchase Price Credit Adjustments.  If on any day:

 

(a) the Outstanding Balance of a Receivable is:

(i) reduced as a result of any defective or rejected or returned goods or
services, any discount or any adjustment or otherwise by Originator (other than
cash Collections on account of the Receivables),

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or



4

 

--------------------------------------------------------------------------------

 

 

(b) any of the representations and warranties set forth in Article II are not
true when made or deemed made with respect to any Receivable,

then, in such event, Buyer shall be entitled to a credit (each, a “Purchase
Price Credit”) against the Purchase Price otherwise payable hereunder equal to
the Outstanding Balance of such Receivable (calculated before giving effect to
the applicable reduction or cancellation).  If such Purchase Price Credit
exceeds the Purchase Price payable by Buyer on any day, then Originator shall
pay to Buyer the remaining amount of such Purchase Price Credit in cash
immediately, provided that if the Termination Date has not occurred, Originator
shall be allowed to deduct the remaining amount of such Purchase Price Credit
from any indebtedness owed to it under the Subordinated Note.

1.4 Payments and Computations, Etc.  All amounts to be paid or deposited by
Buyer hereunder shall be paid or deposited in accordance with the terms hereof
on the day when due in immediately available funds to the account of Originator
designated from time to time by Originator or as otherwise directed by
Originator.  In the event that any payment owed by any Person hereunder becomes
due on a day that is not a Business Day, then such payment shall be made on the
next succeeding Business Day.  If any Person fails to pay any amount hereunder
when due, such Person agrees to pay, on demand, the Default Fee in respect
thereof until paid in full; provided,  however, that such Default Fee shall not
at any time exceed the maximum rate permitted by applicable law.  All
computations of interest payable hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed.

 

1.5 Transfer of Records.

 

(a) In connection with the Purchase of Receivables hereunder, Originator hereby
sells, transfers, assigns and otherwise conveys to Buyer all of Originator’s
right and title to and interest in the Records relating to all Receivables sold
hereunder, without the need for any further documentation in connection with the
Purchase.  In connection with such transfer, Originator hereby grants to each of
Buyer, the Agent and the Servicer an irrevocable, non-exclusive license to use,
without royalty or payment of any kind, all software used by Originator to
account for the Receivables, to the extent necessary to administer the
Receivables, whether such software is owned by Originator or is owned by others
and used by Originator under license agreements with respect thereto, provided
that should the consent of any licensor of such software be required for the
grant of the license described herein, to be effective, Originator hereby agrees
that upon the request of Buyer (or Buyer’s assignee), Originator will use its
reasonable efforts to obtain the consent of such third-party licensor.  The
license granted hereby shall be irrevocable until the indefeasible payment in
full of the Aggregate Unpaids, and shall terminate on the date this Agreement
terminates in accordance with its terms.

(b) Originator (i) shall take such action requested by Buyer and/or the Agent
(as Buyer’s assignee), from time to time hereafter, that may be necessary or
appropriate to ensure that Buyer and its assigns under the Purchase Agreement
have an enforceable ownership interest in the Records relating to the
Receivables purchased from Originator hereunder, and (ii) shall use its
reasonable efforts to ensure that Buyer, the Agent and the Servicer each has an

5

 

--------------------------------------------------------------------------------

 

 

enforceable right (whether by license or sublicense or otherwise) to use all of
the computer software used to account for the Receivables and/or to recreate
such Records.

1.6 Characterization.  If, notwithstanding the intention of the parties
expressed in Section 1.1(b), any sale or contribution by Originator to Buyer of
Receivables hereunder shall be characterized as a secured loan and not a sale or
such sale shall for any reason be ineffective or unenforceable (any of the
foregoing being a “Recharacterization”), then this Agreement shall be deemed to
constitute a security agreement under the UCC and other applicable law. For this
purpose and without being in derogation of the parties’ intention that the sale
of Receivables hereunder shall constitute a true sale thereof, Originator hereby
grants to Buyer a duly perfected security interest in all of Originator’s right
title and interest in, to and under all Receivables now existing and hereafter
arising through and including the Termination Date, all Collections and Related
Security with respect thereto, each Lock-Box and Collection Account, all other
rights and payments relating to the Receivables and all proceeds of the
foregoing to secure the prompt and complete payment of a loan deemed to have
been made in an amount equal to the Purchase Price of the Receivables together
with all other obligations of Originator hereunder, which security interest
shall be prior to all other Adverse Claims thereto. Buyer and its assigns shall
have, in addition to the rights and remedies which they may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other applicable law, which rights and remedies shall be cumulative.
In the case of any Recharacterization, each of the Originator and the Buyer
represents and warrants as to itself that each remittance of Collections by the
Originator to the Buyer hereunder will have been (i) in payment of a debt
incurred by the Originator in the ordinary course of business or financial
affairs of the Originator and the Buyer and (ii) made in the ordinary course of
business or financial affairs of the Originator and the Buyer.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of Originator.  Originator hereby represents
and warrants to Buyer on the Amendment Date, on the date of the Purchase and on
each date that any Receivable comes into existence that:

 

(a) Corporate Existence and Power.  Originator is a corporation duly organized,
validly existing and in good standing under the laws of its state of
incorporation, and is duly qualified to do business and is in good standing as a
foreign corporation, and has and holds all corporate power, and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted except where
the failure to so qualify or so hold could not reasonably be expected to have a
Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery.  The
execution and delivery by Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, Originator’s use of the proceeds of
the Purchase made hereunder, are within its corporate powers and authority, and
have been duly authorized by all necessary corporate action on its

6

 

--------------------------------------------------------------------------------

 

 

part.  This Agreement and each other Transaction Document to which Originator is
a party has been duly executed and delivered by Originator.

(c) No Conflict.  The execution and delivery by Originator of this Agreement and
each other Transaction Document to which it is a party, and the performance of
its obligations hereunder and thereunder do not contravene or violate (i) its
certificate or articles of incorporation or by-laws or any shareholder
agreements, voting trusts, and similar arrangements applicable to any of its
authorized shares, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of Originator or its Subsidiaries (except as created hereunder); and
no transaction contemplated hereby requires compliance with any bulk sales act
or similar law.

(d) Governmental Authorization.  Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by Originator of this Agreement
and each other Transaction Document to which it is a party and the performance
of its obligations hereunder and thereunder.

(e) Actions, Suits.  There are no actions, suits or proceedings pending, or to
the best of Originator’s knowledge, threatened, against or affecting Originator,
or any of its properties, in or before any court, arbitrator or other body,
except for actions, suits or proceedings (i) that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect or
(ii) that have been publicly disclosed in any periodic report or other filing
made by Originator pursuant to, and in full conformity with the requirements of,
the Securities Exchange Act of 1934, as amended.  In addition to the foregoing,
there are no actions, suits or proceedings pending, or to the best of
Originator’s knowledge, threatened against or affecting the Receivables, the
Related Security or any Transaction Document, in or before any court,
arbitration or other body.  Originator is not in default with respect to any
order of any court, arbitrator or governmental body.

(f) Binding Effect.  This Agreement and each other Transaction Document to which
Originator is a party constitute the legal, valid and binding obligations of
Originator enforceable against Originator in accordance with their respective
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(g) Accuracy of Information.  All information heretofore furnished by Originator
or any of its Affiliates to Buyer (or its assigns) for purposes of or in
connection with this Agreement, any of the other Transaction Documents or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by Originator or any of its Affiliates to Buyer (or its
assigns) will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not misleading.



7

 

--------------------------------------------------------------------------------

 

 

(h) Use of Proceeds.  No proceeds of any Purchase Price payment hereunder will
be used by Originator (i) for a purpose that violates, or would be inconsistent
with, any law, rule or regulation applicable to Originator or (ii) to acquire
any security in any transaction which is subject to Section 13 or 14 of the
Securities Exchange Act of 1934, as amended.

(i) Good Title.  Immediately prior to the Purchase hereunder and upon the
creation of each Receivable coming into existence after the Initial Cut-Off
Date, Originator (i) is the legal and beneficial owner of the Receivables and
(ii) is the legal and beneficial owner of the Related Security with respect
thereto or possesses a valid and perfected security interest therein, in each
case, free and clear of any Adverse Claim, except as created by the Transaction
Documents.  There have been duly filed all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Originator’s ownership interest in each
Receivable, its Collections and the Related Security.

(j) Perfection.  This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from Originator) (i) legal and equitable title to, with the right
to sell and encumber each Receivable existing and hereafter arising, together
with the Collections with respect thereto, and (ii) all of Originator’s right,
title and interest in the Related Security associated with each Receivable, in
each case, free and clear of any Adverse Claim, except as created by the
Transactions Documents.  There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s ownership
interest in the Receivables, the Related Security and the Collections.

(k) Jurisdiction of Organization and Locations of Records.  The jurisdiction of
organization of Originator and the offices where it keeps all of its Records are
located at the address(es) listed on Exhibit II or such other locations of which
Buyer has been notified in accordance with Section 4.2(a) in jurisdictions where
all action required by Section 4.2(a) and/or Section 7.3(a) has been taken and
completed.  Originator’s organizational number assigned to it by its
jurisdiction of organization and Originator’s Federal Employer Identification
Number are correctly set forth on Exhibit II.  Originator has not changed its
corporate structure or jurisdiction of organization except in accordance with
Section 4.2(a).  Originator is a New York corporation and is a “registered
organization” (within the meaning of Section 9-102 of the UCC in effect in the
State of New York). 

(l) Collections.  The conditions and requirements set forth in Section 4.1(j)
have at all times been satisfied and duly performed.  The names and addresses of
all Collection Banks, together with the account numbers of the Collection
Accounts of Originator at each Collection Bank and the post office box number of
each Lock-Box, are listed on Exhibit III.  Originator has not granted any
Person, other than Buyer (and its assigns) dominion and control or “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
of any Lock-Box or Collection Account, or the right to take dominion and control
or “control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any such Lock-Box or Collection Account at a future time or
upon the occurrence of a future event. 

8

 

--------------------------------------------------------------------------------

 

 

Originator has taken all steps necessary to ensure that the Agent has “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
over all of its Collection Accounts and Lock-Boxes.

(m) Material Adverse Effect.  Since July 2, 2016, no event has occurred that
would have a Material Adverse Effect.

(n) Names.  In the past five (5) years, Originator has not used any corporate
names, trade names or assumed names other than as listed on Exhibit II.

(o) Ownership of Buyer.  Originator owns, directly or indirectly, 100% of the
issued and outstanding capital stock of Buyer, free and clear of any Adverse
Claim.  Such capital stock is validly issued, fully paid and nonassessable, and
there are no options, warrants or other rights to acquire securities of Buyer.

(p) Not an Investment Company.  Originator is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or any successor
statute.

(q) Compliance with Law.  Originator has complied in all respects with all
applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including,  without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation.

(r) Compliance with Credit and Collection Policy.  Originator has complied in
all material respects with the Credit and Collection Policy with regard to each
Receivable and the related Contract, and has not made any change to the Credit
and Collection Policy, except any such material change which has been made in
accordance with Section 4.2(c) and as to which Buyer (or its assigns) has been
notified in accordance with Section 4.1(a)(vii).

(s) Payments to Originator.  With respect to each Receivable transferred to
Buyer hereunder, the Purchase Price received by Originator constitutes
reasonably equivalent value in consideration therefor and such transfer was not
made for or on account of an antecedent debt.  No transfer by Originator of any
Receivable hereunder is or may be voidable under any section of the Federal
Bankruptcy Code.

(t) Enforceability of Contracts.  Each Contract with respect to each Receivable
is effective to create, and has created, a legal, valid and binding obligation
of the related Obligor to pay the Outstanding Balance of the Receivable created
thereunder and any accrued interest thereon, enforceable against the Obligor in
accordance with its terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).



9

 

--------------------------------------------------------------------------------

 

 

(u) Eligible Receivables.  Each Receivable included at any time in the Net
Receivables Balance as an Eligible Receivable was, on the later to occur of the
date of the Purchase and the date it came into existence, an Eligible Receivable
on such date.

(v) Accounting.  The manner in which Originator accounts for the transactions
contemplated by this Agreement does not jeopardize the characterization of the
transactions contemplated herein as being true sales of the Receivables by the
Originator to the Buyer.

ARTICLE III
CONDITIONS OF PURCHASE

3.1 Conditions Precedent to Purchase.  The effectiveness of the amendment and
restatement of this Agreement is subject to the conditions precedent that all of
the conditions to the concurrent amendment and restatement of the Purchase
Agreement (as set forth therein) shall have been satisfied or waived in
accordance with the terms thereof.

 

3.2 Conditions Precedent to Subsequent Payments.  Buyer’s obligation to pay for
Receivables coming into existence after the Amendment Cutoff Date shall be
subject to the further conditions precedent that (a) the Facility Termination
Date shall not have occurred; (b) Buyer (or its assigns) shall have received
such other approvals, opinions or documents as it may reasonably request and (c)
on the date such Receivable came into existence, the following statements shall
be true (and acceptance of any payment for such Receivable shall be deemed a
representation and warranty by Originator that such statements are then true):

 

(i) the representations and warranties set forth in Article II are true and
correct on and as of the date such Receivable came into existence as though made
on and as of such date; and

(ii) no event has occurred and is continuing that will constitute a Termination
Event or a Potential Termination Event.

Notwithstanding the foregoing conditions precedent, upon payment of the Purchase
Price for any Receivable (whether by payment of cash, through an increase in the
amounts outstanding under the Subordinated Note, by offset of amounts owed to
Buyer and/or by offset of capital contributions), title to such Receivable and
the Related Security and Collections with respect thereto shall vest in Buyer,
whether or not the conditions precedent to Buyer’s obligation to pay for such
Receivable were in fact satisfied.  The failure of Originator to satisfy any of
the foregoing conditions precedent, however, shall give rise to a right of Buyer
to rescind the related purchase and direct Originator to pay to Buyer an amount
equal to the Purchase Price payment that shall have been made with respect to
any Receivables related thereto.

ARTICLE IV
COVENANTS

4.1 Affirmative Covenants of Originator.  Until the date on which this Agreement
terminates in accordance with its terms, Originator hereby covenants as set
forth below:

 



10

 

--------------------------------------------------------------------------------

 

 

(a) Financial Reporting.  Originator will maintain, for itself and each of its
Subsidiaries, a system of accounting established and administered in accordance
with GAAP, and furnish to Buyer (or its assigns):

(i) Annual Reporting.  Within 120 days after the close of each of its respective
fiscal years, audited, unqualified consolidated financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for Originator and its Subsidiaries for such fiscal
year certified in a manner acceptable to Buyer (or its assigns) by independent
public accountants of recognized national standing.

(ii) Quarterly Reporting.  Within sixty (60) days after the close of the first
three (3) quarterly periods of each of its respective fiscal years, consolidated
balance sheets of Originator and its Subsidiaries as at the close of each such
period and statements of income and retained earnings and a statement of cash
flows for Originator and its Subsidiaries for the period from the beginning of
such fiscal year to the end of such quarter, all certified, subject to year-end
audit adjustments, as to fairness of presentation, GAAP, and consistency, by its
chief financial officer, chief accounting officer or treasurer.

(iii) Compliance Certificate.  Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by Originator’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

(iv) Shareholders Statements and Reports.  Promptly upon the furnishing thereof
to the shareholders of Originator, copies of all financial statements, reports
and proxy statements so furnished.

(v) S.E.C. Filings.  Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Originator or any of its Subsidiaries files with the Securities and
Exchange Commission.

(vi) Copies of Notices.  Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
Buyer or the Agent, copies of the same.

(vii) Change in Credit and Collection Policy.  At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the

11

 

--------------------------------------------------------------------------------

 

 

credit quality of any newly created Receivables, requesting Buyer’s consent
thereto.

(viii) Other Information.  Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of Originator as Buyer (or its assigns) may
from time to time reasonably request in order to protect the interests of Buyer
(and its assigns) under or as contemplated by this Agreement.

To the extent any documents required to be delivered pursuant to Section
4.1(a)(i), (ii), (iv) or (v) are documents included in materials otherwise filed
with the Securities and Exchange Commission, such documents may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date on which (i) Originator posts such documents, or provides a link
thereto on its corporate website on the Internet; or (ii) such documents are
posted on Originator’s behalf on an Internet or intranet website, if any, to
which the Buyer and its assigns have access (whether a commercial, third-party
website or whether sponsored by Buyer or its assigns); provided that Originator
shall deliver paper copies of such documents to Buyer (or its assigns) upon a
written request by Buyer (or its assigns) for such documents until the party
requesting paper copies delivers a written request to cease delivering paper
copies.

(b) Notices.  Originator will notify the Buyer (or its assigns) in writing of
any of the following promptly upon learning of the occurrence thereof,
describing the same and, if applicable, the steps being taken with respect
thereto:

(i) Termination Events or Potential Termination Events.  The occurrence of each
Termination Event and each Potential Termination Event, by a statement of an
Authorized Officer of Originator.

(ii) Judgment and Proceedings.  (1) The entry of any judgment or decree against
Originator or any of its Subsidiaries if the aggregate amount of all judgments
and decrees then outstanding against Originator and its Subsidiaries exceeds
$25,000,000 and (2) the institution of any litigation, arbitration proceeding or
governmental proceeding against Originator which, individually or in the
aggregate, if adversely determined, would reasonably be expected to result in a
judgment in excess of $50,000,000 or could reasonably be expected to have a
Material Adverse Effect.

(iii) Material Adverse Effect.  The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Defaults Under Other Agreements.   The occurrence of a default, an event of
default or other event permitting or requiring acceleration under any other
financing arrangement pursuant to which Originator is a debtor or an obligor.



12

 

--------------------------------------------------------------------------------

 

 

(v) Downgrade of the Originator.  Any downgrade in the rating of any
Indebtedness of Originator by Standard and Poor’s Ratings Services or by Moody’s
Investors Service, Inc., setting forth the Indebtedness affected and the nature
of such change.

(c) Compliance with Laws and Preservation of Corporate Existence.  Originator
will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect.  Originator will preserve and maintain its
corporate existence, rights, franchises and privileges in the jurisdiction of
its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted.

(d) Audits.  Originator will furnish to Buyer (or its assigns) from time to time
such information with respect to it and the Receivables as Buyer (or its
assigns) may reasonably request.  Originator will, from time to time during
regular business hours as requested by Buyer (or its assigns), upon reasonable
notice and at the sole cost of Originator, permit Buyer (or its assigns) or its
or their respective agents or representatives, as applicable, (i) to examine and
make copies of and abstracts from all Records in the possession or under the
control of Originator relating to the Receivables and the Related Security,
including, without limitation, the related Contracts, and (ii) to visit the
offices and properties of Originator for the purpose of examining such materials
described in clause (i) above, and to discuss matters relating to Originator’s
financial condition or the Receivables and the Related Security or Originator’s
performance under any of the Transaction Documents or Originator’s performance
under the Contracts and, in each case, with any of the officers or employees of
Originator having knowledge of such matters.

(e) Keeping and Marking of Records and Books.

(i) Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable).  Originator will give Buyer (or its
assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

(ii) Originator will (A) identify in its general ledger a legend, reasonably
acceptable to Buyer and its assigns, describing Buyer’s ownership interests in
the Receivables and further describing the Purchaser Interests of the Agent (on
behalf of the Purchasers) under the Purchase Agreement and (B) upon the request
of Buyer (or its assigns), (x) mark each Contract with a legend describing
Buyer’s ownership interests in the Receivables and further describing the
Purchaser Interests of the Agent (on behalf of the Purchasers) and

13

 

--------------------------------------------------------------------------------

 

 

(y) deliver to Buyer (or its assigns) all Contracts (including, without
limitation, all multiple originals of any such Contract) relating to the
Receivables.

(f) Compliance with Contracts and Credit and Collection Policy.  Originator will
timely and fully (i) perform and comply with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the
Receivables, and (ii) comply in all respects with the Credit and Collection
Policy in regard to each Receivable and the related Contract.

(g) Ownership.  Originator will take all necessary action to establish and
maintain, irrevocably in Buyer, (A) legal and equitable title to the Receivables
and the Collections and (B) all of Originator’s right, title and interest in the
Related Security associated with the Receivables, in each case, free and clear
of any Adverse Claims other than Adverse Claims in favor of Buyer (and its
assigns) (including,  without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s interest in
such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer as Buyer (or its
assigns) may reasonably request).

(h) Purchasers’ Reliance.  Originator acknowledges that the Agent and the
Purchasers are entering into the transactions contemplated by the Purchase
Agreement in reliance upon Buyer’s identity as a legal entity that is separate
from Originator and any Affiliates thereof.  Therefore, from and after the date
of execution and delivery of this Agreement, Originator will take all reasonable
steps including, without limitation, all steps that Buyer, or any assignee of
Buyer, may from time to time reasonably request to maintain Buyer’s identity as
a separate legal entity and to make it manifest to third parties that Buyer is
an entity with assets and liabilities distinct from those of Originator and any
Affiliates thereof and not a division of Originator or any such
Affiliate.  Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, Originator (i) will not hold itself out to
third parties as liable for the debts of Buyer nor purport to own the
Receivables and other assets acquired by Buyer, (ii) will take all other actions
necessary on its part to ensure that Buyer is at all times in compliance with
the covenants set forth in Section 7.1(i) of the Purchase Agreement and (iii)
will cause all tax liabilities arising in connection with the transactions
contemplated herein or otherwise to be allocated between Originator and Buyer on
an arm’s-length basis and in a manner consistent with the procedures set forth
in U.S. Treasury Regulations §§ 1.1502-33(d) and 1.1552-1.

(i) Collections.  Originator will cause (1) all proceeds from all Lock-Boxes to
be directly deposited by a Collection Bank into a Collection Account and (2)
each Lock-Box and Collection Account to be subject at all times to a Collection
Account Agreement that is in full force and effect.  In the event any payments
relating to Receivables are remitted directly to Originator or any Affiliate of
Originator, Originator will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof and, at all times prior
to such remittance, Originator will itself hold such payments in trust for the
exclusive benefit of Buyer and its assigns.  Originator will transfer exclusive
ownership, dominion and control of each Lock-Box and Collection Account to Buyer
and, will not grant the right to take dominion and control or

14

 

--------------------------------------------------------------------------------

 

 

establish “control” (within the meaning of Section 9-104 of the UCC of all
applicable jurisdictions) of any Lock-Box or Collection Account at a future time
or upon the occurrence of a future event to any Person, except to Buyer (or its
assigns) as contemplated by this Agreement and the Purchase Agreement.  With
respect to any Lock-Box or Collection Account, Originator shall take all steps
necessary to ensure that the Agent has “control” (within the meaning of Section
9-104 of the UCC of all applicable jurisdictions) over such Lock-Box or
Collection Account.

(j) Taxes.  Originator will file all tax returns and reports required by law to
be filed by it and promptly pay all taxes and governmental charges at any time
owing.  Originator will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
Buyer and its assigns.

(k) Insurance.  Originator will maintain in effect, or cause to be maintained in
effect, at Originator’s own expense, such casualty and liability insurance as
Originator deems appropriate in its good faith business judgment.  Buyer and the
Agent, for the benefit of the Purchasers, shall be named as additional insureds
with respect to all such liability insurance maintained by
Originator.  Originator will pay or cause to be paid, the premiums therefor and
deliver to Buyer and the Agent evidence satisfactory to Buyer and the Agent of
such insurance coverage.  Copies of each policy shall be furnished to Buyer, the
Agent and any Purchaser in certificated form upon Buyer’s, the Agent’s or such
Purchaser’s request.

(l) Segregation of Other Servicer Collected Funds.  Originator shall, within six
(6) days of the date any Other Servicer Collected Funds are deposited, credited
or funded to any Collection Account, (i) specifically identify all such Other
Servicer Collected Funds and (ii) cause all Other Servicer Collected Funds to be
transferred from the applicable Collection Account.

(m) Elimination of Other Servicer Collected Funds.  Subject to Section 4.1(l),
Originator shall use all reasonable efforts to prevent all Other Servicer
Collected Funds from being deposited, credited or otherwise funded to, any and
all Collection Accounts.

4.2 Negative Covenants of Originator.  Until the date on which this Agreement
terminates in accordance with its terms, Originator hereby covenants that:

 

(a) Name Change, Jurisdiction of Organization, Corporate Structure, Offices and
Records.  Originator will not change its name, identity, jurisdiction of
organization or corporate structure (within the meaning of Sections 9-503 and/or
9-507 of the UCC of all applicable jurisdictions) or relocate any office where
Records are kept unless it shall have: (i) given Buyer (or its assigns) at least
forty-five (45) days’ prior written notice thereof and (ii) delivered to Buyer
(or its assigns) all financing statements, instruments and other documents
requested by Buyer (or its assigns) in connection with such change or
relocation. 

(b) Change in Payment Instructions to Obligors.  Except as may be required by
the Agent pursuant to Section 8.2(b) of the Purchase Agreement, Originator will
not add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless Buyer

15

 

--------------------------------------------------------------------------------

 

 

and the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided,  however, that
Originator may make changes in instructions to Obligors regarding payments if
such new instructions require such Obligor to make payments to another existing
Collection Account.

(c) Modifications to Contracts and Credit and Collection Policy.  Originator
will not make any change to the Credit and Collection Policy that could
adversely affect the collectibility of the Receivables or decrease the credit
quality of any newly created Receivables.  Except as otherwise permitted in its
capacity as Servicer pursuant to Article VIII of the Purchase Agreement,
Originator will not extend, amend or otherwise modify the terms of any
Receivable or any Contract related thereto other than in accordance with the
Credit and Collection Policy.

(d) Sales, Liens.  Originator will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of Buyer (or its assigns) provided
for herein), and Originator (or its assigns) will defend the right, title and
interest of Buyer, or its assigns, in, to and under any of the foregoing
property, against all claims of third parties claiming through or under
Originator.  Originator shall not create or suffer to exist any mortgage,
pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the financing or lease of which gives rise
to any Receivable, other than a Permitted Adverse Claim.

(e) Accounting for Purchase.  Originator will not, and will not permit any
Affiliate to, account for or treat (whether in financial statements or
otherwise) the transactions contemplated hereby in any manner other than the
sale of the Receivables and the Related Security by Originator to Buyer or in
any other respect account for or treat the transactions contemplated hereby in
any manner other than as a sale of the Receivables and the Related Security by
Originator to Buyer except to the extent that such transactions are not
recognized on account of consolidated financial reporting in accordance with
generally accepted accounting principles.

ARTICLE V
TERMINATION EVENTS

5.1 Termination Events.  The occurrence of any one or more of the following
events shall constitute a “Termination Event”:

 

(a) Originator shall fail (i) to make any payment or deposit required to be made
by Originator hereunder when due and such failure continues for one (1) day, or
(ii) to perform or observe any term, covenant or agreement hereunder (other than
as referred to in

16

 

--------------------------------------------------------------------------------

 

 

clause (i) of this paragraph (a)) or any other Transaction Document to which it
is a party and such failure shall continue for three (3) consecutive Business
Days.

(b) Any representation, warranty, certification or statement made by Originator
in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made.

(c) Failure of Originator to pay any Indebtedness when due in excess of
$35 million, individually or in the aggregate; or the default by Originator in
the performance of any term, provision or condition contained in any agreement
under which any such Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Indebtedness to
cause, such Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of Originator shall be declared to be due and payable or required
to be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

(d) (i)  Originator or any of its Subsidiaries shall generally not pay its debts
as such debts become due or shall admit in writing its inability to pay its
debts generally or shall make a general assignment for the benefit of creditors;
or (ii) any proceeding shall be instituted by or against Originator or any of
its Subsidiaries seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property or (iii) Originator or
any of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth in the foregoing clauses (i) or (ii) of this subsection (d).

(e) A Change of Control shall occur.

(f) (i) the “Consolidated Interest Coverage Ratio” (as defined in the Current
Avnet Credit Agreement) as of the end of any period of four fiscal quarters of
Originator shall be less than 3.00 to 1.00 or (ii) the “Consolidated Leverage
Ratio” (as defined in the Current Avnet Credit Agreement) at any time during any
period set forth below shall be greater than 4.00 to 1.00.

(g) One or more final judgments for the payment of money in an amount in excess
of $50,000,000, individually or in the aggregate, shall be entered against
Originator on claims not covered by insurance or as to which the insurance
carrier has denied its responsibility, and such judgment shall continue
unsatisfied and in effect for thirty (30) consecutive days without a stay of
execution.

5.2 Remedies. Upon the occurrence and during the continuation of a Termination
Event, Buyer (at the direction of the Agent) may take any of the following
actions:  (i) declare the Termination Date to have occurred, whereupon the
Termination Date shall forthwith occur, without demand, protest or further
notice of any kind, all of which are hereby expressly waived by Originator;
provided,  however, that upon the occurrence of a Termination Event described in
Section 5.1(d), or of an actual or deemed entry of an order for relief with

17

 

--------------------------------------------------------------------------------

 

 

respect to Originator under the Federal Bankruptcy Code, the Termination Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by Originator and (ii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any amounts then due and owing by Originator to Buyer.  The
aforementioned rights and remedies shall be without limitation and shall be in
addition to all other rights and remedies of Buyer and its assigns otherwise
available under any other provision of this Agreement, by operation of law, at
equity or otherwise, all of which are hereby expressly preserved, including,
without limitation, all rights and remedies provided under the UCC, all of which
rights shall be cumulative.

 

ARTICLE VI
INDEMNIFICATION

6.1 Indemnities by Originator.  Without limiting any other rights that Buyer may
have hereunder or under applicable law, Originator hereby agrees to indemnify
(and pay upon demand to) Buyer and its assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of Buyer or any such assign) and disbursements (all of the foregoing being
collectively referred to as “Indemnified Amounts”) awarded against or incurred
by any of them arising out of or as a result of this Agreement, or the use of
the proceeds of any purchase hereunder, or the acquisition, funding or
ownership, either directly or indirectly, by Buyer (or its assigns) of an
interest in the Receivables, or any Receivable or any Contract or any Related
Security, excluding, however:

 

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests under the Purchase Agreement as a loan
or loans by the Purchasers to Buyer secured by, among other things, the
Receivables, the Related Security and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of Originator or limit the recourse of Buyer to Originator for amounts
otherwise specifically provided to be paid by Originator under the terms of this
Agreement.  Without limiting the generality of the foregoing indemnification,
Originator shall indemnify Buyer for Indemnified Amounts (including, without
limitation, losses in respect of uncollectible receivables, regardless of

18

 

--------------------------------------------------------------------------------

 

 

whether reimbursement therefor would constitute recourse to Originator) relating
to or resulting from:

(i) any representation or warranty made by Originator (or any officers of
Originator) under or in connection with this Agreement, any other Transaction
Document or any other information or report delivered by Originator pursuant
hereto or thereto that shall have been false or incorrect when made or deemed
made;

(ii) the failure by Originator to comply with any applicable law, rule or
regulation with respect to any Receivable or Contract related thereto, or the
nonconformity of any Receivable or Contract included therein with any such
applicable law, rule or regulation or any failure of Originator to keep or
perform any of its obligations, express or implied, with respect to any
Contract;

(iii) any failure of Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document;

(iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Contract not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Purchase Price Payment, the ownership of
the Receivables or any other investigation, litigation or proceeding relating to
Originator in which any Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Termination Event described in Section 5.1(d);



19

 

--------------------------------------------------------------------------------

 

 

(x) any failure to vest and maintain vested in Buyer, or to transfer to Buyer,
legal and equitable title to, and ownership of, the Receivables and the
Collections, and all of Originator’s right, title and interest in the Related
Security associated with the Receivables, in each case, free and clear of any
Adverse Claim;

(xi) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of the Purchase or at any subsequent time;

(xii) any action or omission by Originator which reduces or impairs the rights
of Buyer with respect to any Receivable or the value of any such Receivable;

(xiii) any attempt by any Person to void the Purchase hereunder under statutory
provisions or common law or equitable action; and

(xiv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

6.2 Other Costs and Expenses.  Originator shall pay to Buyer on demand all costs
and out-of-pocket expenses in connection with the preparation, execution,
delivery and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder.  Originator shall pay
to Buyer on demand any and all costs and expenses of Buyer, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following a Termination Event.

 

ARTICLE VII
MISCELLANEOUS

7.1 Waivers and Amendments.

 

(a) No failure or delay on the part of Buyer (or its assigns) in exercising any
power, right or remedy under this Agreement shall operate as a waiver thereof,
nor shall any single or partial exercise of any such power, right or remedy
preclude any other further exercise thereof or the exercise of any other power,
right or remedy.  The rights and remedies herein provided shall be cumulative
and nonexclusive of any rights or remedies provided by law.  Any waiver of this
Agreement shall be effective only in the specific instance and for the specific
purpose for which given.



20

 

--------------------------------------------------------------------------------

 

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by Originator and Buyer, subject in each case to
the prior written consent of the Agent and the Required Purchasers.

7.2 Notices.  All communications and notices provided for hereunder shall be in
writing (including bank wire, telecopy or electronic facsimile transmission or
similar writing) and shall be given to the other parties hereto at their
respective addresses or telecopy numbers set forth on the signature pages hereof
or at such other address or telecopy number as such Person may hereafter specify
for the purpose of notice to each of the other parties hereto.  Each such notice
or other communication shall be effective (i) if given by telecopy, upon the
receipt thereof, (ii) if given by mail, three (3) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 7.2.

 

7.3 Protection of Ownership Interests of Buyer. 

 

(a) Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that Buyer (or its assigns) may request, to
perfect, protect or more fully evidence the interest of Buyer hereunder and the
Purchaser Interests, or to enable Buyer (or its assigns) to exercise and enforce
their rights and remedies hereunder.  Without limiting the foregoing, Originator
will, upon the request of Buyer (or its assigns), file such financing or
continuation statements, or amendments thereto or assignments thereof, and
execute and file such other instruments and documents, that may be necessary or
desirable, or that Buyer (or its assigns) may reasonably request, to perfect,
protect or evidence the interest of Buyer hereunder and the Purchaser
Interests.  At any time, Buyer (or its assigns) may, at Originator’s sole cost
and expense, direct Originator to notify the Obligors of Receivables of the
ownership interests of Buyer under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to Buyer or its designee.

(b) If Originator fails to perform any of its obligations hereunder, Buyer (or
its assigns) may (but shall not be required to) perform, or cause performance
of, such obligations, and Buyer’s (or such assigns’) costs and expenses incurred
in connection therewith shall be payable by Originator as provided in Section
6.2.  Originator irrevocably authorizes Buyer (and its assigns) at any time and
from time to time in the sole discretion of Buyer (or its assigns), and appoints
Buyer (and its assigns) as its attorney(ies)-in-fact, to act on behalf of
Originator (i) to authorize on behalf of Originator as debtor and to file
financing or continuation statements (and amendments thereto and assignments
thereof) necessary or desirable in Buyer’s (or its assigns’) sole discretion to
perfect and to maintain the perfection and priority of the interest of Buyer in
the Receivables, Related Security, Collections and all other property sold to
Buyer hereunder or under the Existing RSA, other than any of the foregoing which
have previously been released by the Buyer and its assigns (the collateral in
which Buyer continues to maintain an interest, the “Sold Property”) and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Receivables as a financing statement in
such offices as Buyer (or its assigns) in their sole discretion deem necessary
or desirable to perfect and to maintain the perfection and priority of Buyer’s
interests in the Sold Property.  Such financing statements may describe the Sold
Property in the same

21

 

--------------------------------------------------------------------------------

 

 

manner as described herein or may contain an indication or description of
collateral that describes such Sold Property (which may describe the collateral
as set forth in Exhibit VI)  as Buyer (or its assigns) may determine, in its
sole discretion, is reasonably necessary or advisable to ensure the perfection
of the security interest in the Sold Property granted to Buyer in connection
herewith.  The authorization by Originator set forth above is intended to meet
all requirements for authorization by a debtor under Article 9 of any applicable
enactment of the UCC, including, without limitation, Section 9-509 thereof.  
 The foregoing appointment is coupled with an interest and is irrevocable.

7.4 Confidentiality. 

 

(a) Originator shall maintain and shall cause each of its employees and officers
to maintain the confidentiality of this Agreement, except as required by law,
and the other confidential or proprietary information with respect to the Agent
and each Purchaser and their respective businesses obtained by it or them in
connection with the structuring, negotiating and execution of the transactions
contemplated herein, except that Originator and its officers and employees may
disclose such information to Originator’s external accountants and attorneys and
as required by any applicable law or order of any judicial or administrative
proceeding.

(b) Anything herein to the contrary notwithstanding, Originator hereby consents
to the disclosure of any nonpublic information with respect to it (i) to Buyer,
the Agent, the Financial Institutions or Companies by each other, (ii) by Buyer,
the Agent or the Purchasers to any prospective or actual assignee or participant
of any of them and (iii) by the Agent or any Purchaser to any rating agency,
Funding Source, Commercial Paper dealer or provider of a surety, guaranty or
credit or liquidity enhancement to any Company or any entity organized for the
purpose of purchasing, or making loans secured by, financial assets for which
the Agent or any Financial Institution acts as the administrative agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing.  In addition, the Purchasers and the Agent may disclose any such
nonpublic information pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law).

(c) Buyer shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement, except as required by law, and
the other confidential or proprietary information with respect to Originator,
the Obligors and their respective businesses obtained by it in connection with
the due diligence evaluations, structuring, negotiating and execution of the
Transaction Documents, and the consummation of the transactions contemplated
herein and any other activities of Buyer arising from or related to the
transactions contemplated herein provided,  however, that each of Buyer and its
employees and officers shall be permitted to disclose such confidential or
proprietary information: (i) to the Agent and the other Purchasers, (ii) to any
prospective or actual assignee or participant of the Agent or the other
Purchasers who execute a confidentiality agreement for the benefit of Originator
and Buyer on terms comparable to those required of Buyer hereunder with respect
to such disclosed information, (iii) to any rating agency, provider of a surety,
guaranty or credit or liquidity enhancement to any Company, (iv) to any
officers, directors, employees, outside accountants and attorneys of any of the
foregoing, and (v) to the extent required pursuant to any applicable law, rule,
regulation, direction, request or order of any judicial, administrative or

22

 

--------------------------------------------------------------------------------

 

 

regulatory authority or proceedings with competent jurisdiction (whether or not
having the force or effect of law) so long as such required disclosure is made
under seal to the extent permitted by applicable law or by rule of court or
other applicable body.

(d) Anything herein to the contrary notwithstanding, Buyer, Originator, each
Indemnified Party and any successor or assign of any of the foregoing (and each
employee, representative or other agent of any of the foregoing) may disclose to
any and all Persons, without limitation of any kind, the “tax treatment” and
“tax structure” (in each case, within the meaning of U.S. Treasury Regulation §
1.6011-4) of the transactions contemplated herein and all materials of any kind
(including opinions or other tax analyses) that are or have been provided to any
of the foregoing relating to such tax treatment or tax structure, and it is
hereby confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions.

7.5 Bankruptcy Petition.   

 

(a) Originator and Buyer each hereby covenants and agrees that, prior to the
date that is one year and one day after the payment in full of all outstanding
senior indebtedness of any Company or any Funding Source that is a special
purpose bankruptcy remote entity, it will not institute against, or join any
other Person in instituting against, any Company or any such entity any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

(b) Originator covenants and agrees that, prior to the date that is one year and
one day after the payment in full of all outstanding obligations of Buyer under
the Purchase Agreement, it will not institute against, or join any other Person
in instituting against, Buyer any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

7.6 Limitation of Liability.  Except with respect to any claim arising out of
the willful misconduct or gross negligence of any Company, the Agent or any
Financial Institution, no claim may be made by Originator or any other Person
against any Company, the Agent or any Financial Institution or their respective
Affiliates, directors, officers, employees, attorneys or agents for any special,
indirect, consequential or punitive damages in respect of any claim for breach
of contract or any other theory of liability arising out of or related to the
transactions contemplated by this Agreement, or any act, omission or event
occurring in connection therewith; and Originator hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.

 

7.7 CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

 



23

 

--------------------------------------------------------------------------------

 

 

7.8 CONSENT TO JURISDICTION.  ORIGINATOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO
THIS AGREEMENT AND ORIGINATOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF
BUYER (OR ITS ASSIGNS) TO BRING PROCEEDINGS AGAINST ORIGINATOR IN THE COURTS OF
ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ORIGINATOR AGAINST BUYER (OR
ITS ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK COUNTY, NEW YORK.

 

7.9 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

 

7.10 Integration; Binding Effect; Survival of Terms.    

 

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of Originator,
Buyer and their respective successors and permitted assigns (including any
trustee in bankruptcy).  Originator may not assign any of its rights and
obligations hereunder or any interest herein without the prior written consent
of Buyer.  Buyer may assign at any time its rights and obligations hereunder and
interests herein to any other Person without the consent of Originator.  Without
limiting the foregoing, Originator acknowledges that Buyer, pursuant to the
Purchase Agreement, may assign to the Agent, for the benefit of the Purchasers,
its rights, remedies, powers and privileges hereunder and that the Agent may
further assign such rights, remedies, powers and privileges to the extent
permitted in the Purchase Agreement.  Originator agrees that the Agent, as the
assignee of Buyer, shall, subject to the terms of the Purchase Agreement, have
the right to enforce this Agreement and to exercise directly all of Buyer’s
rights and remedies under this Agreement (including, without limitation, the
right to give or withhold any consents or approvals of Buyer to be given or
withheld hereunder) and Originator agrees to

24

 

--------------------------------------------------------------------------------

 

 

cooperate fully with the Agent in the exercise of such rights and
remedies.  This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms and shall remain in full
force and effect until terminated in accordance with its terms; provided,
 however, that the rights and remedies with respect to (i) any breach of any
representation and warranty made by Originator pursuant to Article II; (ii) the
indemnification and payment provisions of Article VI; and (iii) Sections 7.5 and
7.6 shall be continuing and shall survive any termination of this Agreement.

7.11 Counterparts; Severability; Section References.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement.  Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

7.12 Subordination.  Originator shall have the right to receive, and Buyer shall
make, any and all payments relating to any indebtedness, obligation or claim,
Originator may from time to time hold or otherwise have against Buyer or any
assets or properties of Buyer, whether arising hereunder or otherwise existing,
provided that, after giving effect to any such payment, the aggregate
Outstanding Balance of Receivables owned by Buyer at such time exceeds the sum
of (a) the Aggregate Unpaids under the Purchase Agreement, plus (b) the
aggregate outstanding principal balance of the Subordinated Loans.  Originator
hereby agrees that at any time during which the condition set forth in the
proviso of the immediately preceding sentence shall not be satisfied, Originator
shall be subordinate in right of payment to the prior payment of any
indebtedness or obligation of Buyer owing to the Agent or any Purchaser under
the Purchase Agreement.  The foregoing constitutes a “subordination agreement”
within the meaning of Section 510 of the Federal Bankruptcy Code.

 

7.13 Third Party Beneficiaries.  The Agent and the Purchasers are express third
party beneficiaries of this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



25

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

 

 

AVNET, INC.

 

 

 

By:

/s/ Kevin Moriarty

Name: 

Kevin Moriarty

Title:

President and Treasurer

 

 

Address:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

Attention: Treasurer

Fax:

(480) 643-7199

 

 

AVNET RECEIVABLES CORPORATION

 

 

By:

/s/ Kevin Moriarty

Name: 

Kevin Moriarty

Title:

Senior Vice President, Chief Financial Officer and Assistant Secretary

 

 

Address:

2211 South 47th Street

 

Phoenix, Arizona  85034

 

Attention: Treasurer

Fax:

(480) 643-7199

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

I



[Do not delete - this paragraph generates the automatic page number]

Exhibit I

Definitions

This is Exhibit I to the Agreement (as hereinafter defined).  As used in the
Agreement and the Exhibits, Schedules and Annexes thereto, capitalized terms
have the meanings set forth in this Exhibit I (such meanings to be equally
applicable to the singular and plural forms thereof).  If a capitalized term is
used in the Agreement, or any Exhibit, Schedule or Annex thereto, and not
otherwise defined therein or in this Exhibit I, such term shall have the meaning
assigned thereto in Exhibit I to the Purchase Agreement.

“Agent” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Agreement” means this Amended and Restated Receivables Sale Agreement, dated as
of February 27, 2017, between Originator and Buyer, as the same may be amended,
restated or otherwise modified.

“Amendment Cutoff Date’ has the meaning set forth in Section 1.2(a) of the
Agreement.

“Amendment Date”  has the meaning set forth in the preamble to the Agreement.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement.  The first Calculation Period shall commence
on the date of the Purchase of Receivables hereunder and the final Calculation
Period shall terminate on the Termination Date.

“Change of Control” means the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934, as amended) of 20% or more of the outstanding shares of voting stock of
Originator.

“Company” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Credit and Collection Policy” means the credit and collection policies and
practices relating to Contracts and Receivables summarized in Exhibit V, as
modified from time to time in accordance with this Agreement and the Purchase
Agreement.

“Default Fee” means a per annum rate of interest equal to the sum of (i) the
Prime Rate, plus (ii) 2% per annum.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in Section 1.3(a) of the Agreement.



Exh. I-1

--------------------------------------------------------------------------------

 

 

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
the Receivables and the cost to Buyer of financing its investment in the
Receivables during such period and (ii) the risk of nonpayment by the
Obligors.  Originator and Buyer may agree from time to time to change the
Discount Factor based on changes in one or more of the items affecting the
calculation thereof, provided that any change to the Discount Factor shall take
effect as of the commencement of a Calculation Period, shall apply only
prospectively and shall not affect the Purchase Price payment made prior to the
Calculation Period during which Originator and Buyer agree to make such change.

“Existing RSA” has the meaning set forth in the preamble to the Agreement.

“Initial Closing Date” has the meaning set forth in the preamble to the
Agreement.

“Initial Cutoff Date” has the meaning set forth in Section 1.1(a).

“Material Adverse Effect” means a material adverse effect on (i) the financial
condition or operations of Originator and its Subsidiaries, (ii) the ability of
Originator to perform its obligations under the Agreement or any other
Transaction Document, (iii) the legality, validity or enforceability of the
Agreement or any other Transaction Document, (iv) Originator’s, Buyer’s, the
Agent’s or any Purchaser’s interest in the Receivables generally or in any
significant portion of the Receivables, the Related Security or Collections with
respect thereto, or (v) the collectibility of the Receivables generally or of
any material portion of the Receivables.

“Net Value” means, as of any date of determination, an amount equal to the sum
of (i) the aggregate Outstanding Balance of the Receivables at such time, minus
(ii) the sum of (A) the Aggregate Capital outstanding at such time, plus (B) the
Aggregate Reserves.

“Net Worth” means as of the last Business Day of each Calculation Period
preceding any date of determination, the excess, if any, of (a) the aggregate
Outstanding Balance of the Receivables at such time, over (b) the sum of (i) the
Aggregate Capital outstanding at such time, plus (ii) the aggregate outstanding
principal balance of the Subordinated Loans (including any Subordinated Loan
proposed to be made on the date of determination).

“Originator” has the meaning set forth in the preamble to the Agreement.

“Potential Termination Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

“Purchase” means the purchase pursuant to Section 1.1(a) of the Agreement by
Buyer from Originator of the Receivables and the Related Security and
Collections related thereto, together with all related rights in connection
therewith.

“Purchase Agreement” has the meaning set forth in the Preliminary Statements to
the Agreement.

“Purchase Price” means, with respect to the Purchase, the aggregate price to be
paid by Buyer to Originator for such Purchase in accordance with Section 1.2 of
the Agreement

Exh. I-2

--------------------------------------------------------------------------------

 

 

for the Receivables, Collections and Related Security being sold to Buyer, which
price shall equal on any date (i) the product of (x) the Outstanding Balance of
such Receivables on such date, multiplied by (y) one minus the Discount Factor
in effect on such date, minus (ii) any Purchase Price Credits to be credited
against the Purchase Price otherwise payable in accordance with Section 1.3 of
the Agreement.

“Purchase Price Credit” has the meaning set forth in Section 1.3 of the
Agreement.

“Receivable” means all indebtedness and other obligations owed to Originator (at
the time it arises, and before giving effect to any transfer or conveyance under
the Agreement) or Buyer (after giving effect to the transfers under the
Agreement) or in which Originator or Buyer has a security interest or other
interest (including,  without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible), arising in connection with the sale of merchandise or the rendering
of services by Originator, and further includes,  without limitation, the
obligation to pay any Finance Charges with respect thereto; provided, that
‘Receivable’ shall not include any Excluded Receivable.  Indebtedness and other
rights and obligations arising from any one transaction, including,
 without limitation, indebtedness and other rights and obligations represented
by an individual invoice, shall constitute a Receivable separate from a
Receivable consisting of the indebtedness and other rights and obligations
arising from any other transaction; provided, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

“Related Security” means, with respect to any Receivable:

(xv) all of Originator’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale of which by Originator gave
rise to such Receivable (including as a result of related financing
arrangements), and all insurance contracts with respect thereto,

(xvi) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all other security interests or liens
and property subject thereto from time to time, if any, purporting to secure
payment of such Receivable, whether pursuant to the Contract related to such
Receivable or otherwise, together with all financing statements and security
agreements describing any collateral securing such Receivable,

(xvii) except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all guaranties, letters of credit,
insurance, “supporting obligations” (within the meaning of Section 9-102(a) of
the UCC of all applicable jurisdictions), and other agreements or arrangements
of whatever character from time to time supporting or securing

Exh. I-3

--------------------------------------------------------------------------------

 

 

payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(xviii) except to the extent prohibited by the terms of any Contract (unless,
and to the extent, such prohibition is rendered ineffective by law, including,
without limitation, statutory authority), all service contracts and other
contracts and agreements associated with such Receivable,

(xix) all Records related to such Receivable,

(xx) all of Originator’s right, title and interest in, to and under each
Lock-Box, each Collection Account and each Collection Account Agreement, and

(xxi) all proceeds of any of the foregoing.

“Required Capital Amount” means, as of any date of determination, an amount
equal to the sum of (i) the twenty-four month rolling average of Dilutions, plus
(ii) the result obtained in the foregoing clause (i) of this definition,
multiplied by 10%.

“Settlement Date” means, with respect to each Calculation Period, the date that
is the 20th calendar day of the month following such Calculation Period.

“Sold Property” has the meaning set forth in Section 7.3(b) of the Agreement.

“Subordinated Loan” has the meaning set forth in Section 1.2(a) of the
Agreement.

“Subordinated Note” means a promissory note in substantially the form of Exhibit
VII hereto as more fully described in Section 1.2 of the Agreement, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

“Subscription Agreement” means that certain Stockholder and Subscription
Agreement, dated as of June 28, 2001, between Originator and Buyer.

“Termination Date” means the earliest to occur of (i) the Facility Termination
Date, (ii) the Business Day immediately prior to the occurrence of a Termination
Event set forth in Section 5.1(d), (iii) the Business Day specified in a written
notice from Buyer to Originator following the occurrence of any other
Termination Event, and (iv) the date which is thirty (30) Business Days after
Buyer’s receipt of written notice from Originator that it wishes to terminate
the facility evidenced by this Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, each Collection Account Agreement, the Subordinated Note, the
Subscription Agreement and all other instruments, documents and agreements
executed and delivered in connection herewith.



Exh. I-4

--------------------------------------------------------------------------------

 

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.  All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.  All section references herein to the UCC shall include all
successor sections under any subsequent version or amendment to any Article of
the UCC.

 



Exh. I-5

--------------------------------------------------------------------------------

 

 

I



[Do not delete - this paragraph generates the automatic page number]

Exhibit II

Jurisdictions of Organization;
Locations of Records; Organizational Number(s);
Federal Employer Identification Numbers(s); Other Names

Jurisdictions of Organization:

New York

Location(s) of Records:

2211 South 47th Street

Phoenix, Arizona  85034

Organizational Number:

None

Federal Employer

Identification Number:

11-1890605

Other Names:

Not applicable

 

 

 

 



Exh. II-1

 

--------------------------------------------------------------------------------

 

 

II



[Do not delete - this paragraph generates the automatic page number]

Exhibit III

Lock-boxes; Collection Accounts; Collection Banks

Lock-Box

Related Collection Account

1.Bank of America, N.A.

Ms. Cindy Hastings

555 S. Flower Street, 3rd Floor

Los Angeles, California  90071

 

Lock-Boxes

 

P.O. Box 847722

Dallas, Texas  75202-7722

Deposit Account Number:  3752134661

2.JPMorgan Chase Bank, N.A.

Carol Willoughby 

560 Mission Street, Floor 03

San Francisco, CA, 94105-2907

 

Lock-Boxes

 

P.O. Box #100340

Pasadena, California  91189-0340

 

P.O. Box #70390

Chicago, Illinois  60673-0390

Lock-Box Account No.:  59-37116

 

 



Exh. III-1

 

--------------------------------------------------------------------------------

 

 

III



[Do not delete - this paragraph generates the automatic page number]

Exhibit IV

Form of Compliance Certificate

This Compliance Certificate is furnished pursuant to that certain Amended and
Restated Receivables Sale Agreement, dated as of February 27, 2017, between
Avnet, Inc. (“Originator”) and Avnet Receivables Corporation (as the same may be
amended, supplemented, restated or otherwise modified from time to time, the
“Agreement”).  Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Agreement.

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.  I am the duly elected ______________ of Originator.

2.  I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Originator and its Subsidiaries during the accounting period
covered by the attached financial statements.

3.  The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Termination Event or a Potential Termination Event during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate, except as set forth below.

4.  Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Originator has taken, is taking, or proposes to
take with respect to each such condition or event:

5.  As of the date hereof, the jurisdiction of organization of Originator is New
York, Originator is a “registered organization” (within the meaning of Section
9-102 of the UCC in effect in New York), and Originator has not changed its
jurisdiction of organization since June 28, 2001.

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this __ day of ________ , 20__.

______________________________
Name

 



Exh. IV-1

 

--------------------------------------------------------------------------------

 

 

IV



[Do not delete - this paragraph generates the automatic page number]

Exhibit V

Credit and Collection Policy

 



Exh. V-1

 

--------------------------------------------------------------------------------

 

 

V



[Do not delete - this paragraph generates the automatic page number]

Exhibit VI

Collateral Description

The collateral covered by this financing statement consists of all of Debtor’s
right, title and interest (now owned or hereafter existing) in, to and under:

(a)all Receivables now existing or hereafter arising;

(b)all Collections;

(c)all Related Security with respect thereto;

(d)each Lock-Box;

(e)each Collection Account;

(f)all other rights and payments relating to the Receivables; and

(g)all proceeds of the foregoing.

As used herein, the following terms have the respective meanings set forth
below:

“Agent” means JPMorgan Chase Bank, N.A. in its capacity as agent for the
Purchasers under the Receivables Purchase Agreement, together with its
successors and assigns.

“Avnet” means Avnet, Inc., a New York corporation.

“Buyer” means Avnet Receivables Corporation, a Delaware corporation.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Exhibit IV to the Receivables Purchase
Agreement.

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit VI to the Receivables Purchase Agreement, or otherwise in a form
approved by Agent, among Seller or Originator, as applicable, the Agent and a
Collection Bank.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, Finance Charges or other related amounts accruing in
respect thereof and all cash proceeds of Related Security with respect to such
Receivable.



Exh. VI-1

 

--------------------------------------------------------------------------------

 

 

“Companies” means the entities listed on Schedule A to the Receivables Purchase
Agreement under the heading “Company”, together with any of their respective
successors or assigns.

“Contract” means, with respect to any Receivable, any and all instruments,
agreements, invoices or other writings pursuant to which such Receivable arises
or which evidences such Receivable.

“Excluded Acquisition” means any direct or indirect acquisition of any business
by Originator consummated on or after January 1, 2010.

“Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale of merchandise or the rendering of services
by Originator and further includes, without limitation, the obligation to pay
any Finance Charges with respect thereto, which, in any case:

(i)the account debtor for which is Sirius Computer Solutions, Inc. and such
indebtedness or other obligation was originated after May 22, 2015;

(ii)the account debtor for which is Intelbras S.A. Industria de Telecomunicacao
Eletronica Brasileira and such indebtedness or other obligation was originated
after December 30, 2016;

(iii)both (a) arises in connection with the sale of merchandise or the rendering
of services by the business previously conducted by any businesses acquired by
Originator in an Excluded Acquisition and (b) is not recorded or maintained in
Avnet’s consolidated general ledger accounting records as part of general ledger
category “company code 0100” or “company code US10” (other than any Receivables
previously coded under “company code 0100” or “company code US10” that have been
coded under any other category without the Agent’s prior written consent); or

(iv)was recorded or maintained in Avnet’s consolidated general ledger accounting
records as part of general ledger category “company code 1001” immediately prior
to February 27, 2017.

Indebtedness and other rights and obligations arising from any one transaction,
including, without limitation, indebtedness and other rights and obligations
represented by an individual invoice, shall constitute an Excluded Receivable
separate from an Excluded Receivable consisting of the indebtedness and other
rights and obligations arising from any other transaction; provided, that any
indebtedness, rights or obligations referred to in the immediately preceding
sentence shall be an Excluded Receivable regardless of whether the account
debtor or Seller treats such indebtedness, rights or obligations as a separate
payment obligation.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.



Exh. VI-2

 

--------------------------------------------------------------------------------

 

 

“Financial Institutions” means the entities listed on Schedule A to the
Receivables Purchase Agreement under the heading “Financial Institutions”,
together with any of their respective successors or assigns.

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Exhibit IV to the Receivables Purchase Agreement.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Originator” means Avnet, in its capacity as seller under the Receivables Sale
Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Purchasers” means each Company and each Financial Institution.

“Receivable” means all indebtedness and other obligations owed to Originator (at
the time it arises, and before giving effect to any transfer or conveyance under
the Receivables Sale Agreement) or Buyer (after giving effect to the transfers
under the Receivables Sale Agreement) or in which Originator or Buyer has a
security interest or other interest (including, without limitation, any
indebtedness, obligation or interest constituting an account, chattel paper,
instrument or general intangible), arising in connection with the sale of
merchandise or the rendering of services by Originator, and further includes,
without limitation, the obligation to pay any Finance Charges with respect
thereto; provided, that ‘Receivable’ shall not include any Excluded
Receivable.  Indebtedness and other rights and obligations arising from any one
transaction, including, without limitation, indebtedness and other rights and
obligations represented by an individual invoice, shall constitute a Receivable
separate from a Receivable consisting of the indebtedness and other rights and
obligations arising from any other transaction; provided, that any indebtedness,
rights or obligations referred to in the immediately preceding sentence shall be
a Receivable regardless of whether the account debtor or Originator treats such
indebtedness, rights or obligations as a separate payment obligation.

“Receivables Purchase Agreement” means the Third Amended and Restated
Receivables Purchase Agreement, dated as of February 27, 2017, by and among
Seller, Servicer, the Financial Institutions party thereto, the Companies party
thereto, and the Agent, as the same may be amended, restated or otherwise
modified and in effect from time to time.

“Receivables Sale Agreement” means the Amended and Restated Receivables Sale
Agreement, dated as of February 27, 2017, between Originator and Buyer, as the
same may be amended, restated or otherwise modified and in effect from time to
time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes,

Exh. VI-3

 

--------------------------------------------------------------------------------

 

 

disks, punch cards, data processing software and related property and rights)
relating to such Receivable, any Related Security therefor and the related
Obligor.

“Related Security” means, with respect to any Receivable:

(i)all of Originator’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale of which by Originator gave
rise to such Receivable (including as a result of related financing
arrangements), and all insurance contracts with respect thereto,

(ii)except to the extent prohibited by the terms of any Contract (unless, and to
the extent, such prohibition is ren¬dered ineffective by law, including, without
limitation, statutory authority), all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

(iii)except to the extent prohibited by the terms of any Contract (unless, and
to the extent, such prohibition is ren¬dered ineffective by law, including,
without limitation, statutory authority), all guaranties, letters of credit,
insurance, “supporting obligations” (within the meaning of Section 9-102(a) of
the UCC of all applicable jurisdictions), and other agreements or arrangements
of whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,

(iv)except to the extent prohibited by the terms of any Contract (unless, and to
the extent, such prohibition is ren¬dered ineffective by law, including, without
limitation, statutory authority), all service contracts and other contracts and
agreements associated with such Receivable,

(v)all Records related to such Receivable,

(vi)all of Originator’s right, title and interest in, to and under each
Lock-Box, each Collection Account and each Collection Account Agreement, and

(vii)all proceeds of any of the foregoing.

“Seller” means Avnet Receivables Corporation, a Delaware corporation, together
with its successors and assigns.

“Servicer” means at any time the Person (which may be the Agent) then authorized
pursuant to Article VIII of the Receivables Purchase Agreement to service,
administer and collect Receivables.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.



Exh. VI-4

 

--------------------------------------------------------------------------------

 

 

ANY ATTEMPT BY A THIRD PARTY TO ACQUIRE AN INTEREST IN THE COLLATERAL WITHOUT
THE PRIOR WRITTEN CONSENT OF THE SECURED PARTY HEREUNDER SHALL VIOLATE THE
RIGHTS OF THE SECURED PARTY.

 

 



Exh. VI-5

 

--------------------------------------------------------------------------------

 

 

VI



[Do not delete - this paragraph generates the automatic page number]

Exhibit VII

Form of Subordinated Note

SUBORDINATED NOTE

______________, 200_

1. Note.  FOR VALUE RECEIVED, the undersigned, AVNET RECEIVABLES CORPORATION, a
Delaware corporation (“SPV”), hereby unconditionally promises to pay to the
order of AVNET, INC., a New York corporation (“Originator”), in lawful money of
the United States of America and in immediately available funds, on the date
following the Termination Date which is one year and one day after the date on
which (i) the Outstanding Balance of all Receivables sold under the “Sale
Agreement” referred to below has been reduced to zero and (ii) Originator has
paid to the Buyer all indemnities, adjustments and other amounts which may be
owed thereunder in connection with the Purchases (the “Collection Date”), the
aggregate unpaid principal sum outstanding of all “Subordinated Loans” made from
time to time by Originator to SPV pursuant to and in accordance with the terms
of that certain Amended and Restated Receivables Sale Agreement dated as of
______________, ____ between Originator and SPV (as amended, restated,
supplemented or otherwise modified from time to time, the “Sale
Agreement”).  Reference to Section 1.2 of the Sale Agreement is hereby made for
a statement of the terms and conditions under which the loans evidenced hereby
have been and will be made.  All terms which are capitalized and used herein and
which are not otherwise specifically defined herein shall have the meanings
ascribed to such terms in the Sale Agreement.

2. Interest.  SPV further promises to pay interest on the outstanding unpaid
principal amount hereof from the date hereof until payment in full hereof at a
rate equal to the Prime Rate; provided,  however, that if SPV shall default in
the payment of any principal hereof, SPV promises to pay, on demand, interest at
the rate of the Prime Rate plus 2.00% per annum on any such unpaid amounts, from
the date such payment is due to the date of actual payment.  Interest shall be
payable on the first Business Day of each month in arrears; provided,  however,
that SPV may elect on the date any interest payment is due hereunder to defer
such payment and upon such election the amount of interest due but unpaid on
such date shall constitute principal under this Subordinated Note.  The
outstanding principal of any loan made under this Subordinated Note shall be due
and payable on the Collection Date and may be repaid or prepaid at any time
without premium or penalty.

3. Principal Payments.  Originator is authorized and directed by SPV to enter on
the grid attached hereto, or, at its option, in its books and records, the date
and amount of each loan made by it which is evidenced by this Subordinated Note
and the amount of each payment of principal made by SPV, and absent manifest
error, such entries shall constitute prima facie evidence of the accuracy of the
information so entered; provided that neither the failure of Originator to make
any such entry or any error therein shall expand, limit or affect the
obligations of SPV hereunder.

4. Subordination.  Originator shall have the right to receive, and SPV shall
make, any and all payments relating to the loans made under this Subordinated
Note provided 

Exh. VII-1

 

--------------------------------------------------------------------------------

 

 

that, after giving effect to any such payment, the aggregate Outstanding Balance
of Receivables (as each such term is defined in the Purchase Agreement) owned by
SPV at such time exceeds the sum of (a) the Aggregate Unpaids (as defined in the
Purchase Agreement) outstanding at such time under the Purchase Agreement, plus
(b) the aggregate outstanding principal balance of all loans made under this
Subordinated Note.  Originator hereby agrees that at any time during which the
conditions set forth in the proviso of the immediately preceding sentence shall
not be satisfied, Originator shall be subordinate in right of payment to the
prior payment of any indebtedness or obligation of SPV owing to the Agent or any
Purchaser under the Purchase Agreement.  The subordination provisions contained
herein are for the direct benefit of, and may be enforced by, the Agent and the
Purchasers and/or any of their respective assignees (collectively, the “Senior
Claimants”) under the Purchase Agreement.  Until the date on which all Capital
outstanding under the Purchase Agreement has been repaid in full and all other
obligations of SPV and/or the Servicer thereunder and under the Fee Letter
referenced therein (all such obligations, collectively, the “Senior Claim”) have
been indefeasibly paid and satisfied in full,  Originator shall not institute
against SPV any proceeding of the type described in Section 5.1(d) of the Sale
Agreement unless and until the Collection Date has occurred.  Should any
payment, distribution or security or proceeds thereof be received by Originator
in violation of this Section 4, Originator agrees that such payment shall be
segregated, received and held in trust for the benefit of, and deemed to be the
property of, and shall be immediately paid over and delivered to the Agent for
the benefit of the Senior Claimants.

5. Bankruptcy; Insolvency.  Upon the occurrence of any proceeding of the type
described in Section 5.1(d) of the Sale Agreement involving SPV as debtor, then
and in any such event the Senior Claimants shall receive payment in full of all
amounts due or to become due on or in respect of the Aggregate Capital and the
Senior Claim (including “CP Costs” and “Yield” as defined and as accruing under
the Purchase Agreement after the commencement of any such proceeding, whether or
not any or all of such CP Costs or Yield is an allowable claim in any such
proceeding) before Originator is entitled to receive payment on account of this
Subordinated Note, and to that end, any payment or distribution of assets of SPV
of any kind or character, whether in cash, securities or other property, in any
applicable insolvency proceeding, which would otherwise be payable to or
deliverable upon or with respect to any or all indebtedness under this
Subordinated Note, is hereby assigned to and shall be paid or delivered by the
Person making such payment or delivery (whether a trustee in bankruptcy, a
receiver, custodian or liquidating trustee or otherwise) directly to the Agent
for application to, or as collateral for the payment of, the Senior Claim until
such Senior Claim shall have been paid in full and satisfied.

6. Amendments.  Prior to the indefeasible payment of the Aggregate Unpaids, this
Subordinated Note shall not be amended or modified without the prior written
consent of the Agent for the benefit of the Purchasers.

7. GOVERNING LAW.  THIS SUBORDINATED NOTE HAS BEEN MADE AND DELIVERED AT NEW
YORK, NEW YORK, AND SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE
PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS AND DECISIONS OF THE STATE
OF NEW YORK.  WHEREVER POSSIBLE EACH PROVISION OF THIS SUBORDINATED NOTE SHALL
BE INTERPRETED IN SUCH MANNER AS TO BE

Exh. VII-2

 

--------------------------------------------------------------------------------

 

 

EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS
SUBORDINATED NOTE SHALL BE PROHIBITED BY OR INVALID UNDER APPLICABLE LAW, SUCH
PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR INVALIDITY,
WITHOUT INVALIDATING THE REMAINDER OF SUCH PROVISION OR THE REMAINING PROVISIONS
OF THIS SUBORDINATED NOTE.

8. Waivers.  All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of
dishonor.  Originator additionally expressly waives all notice of the acceptance
by any Senior Claimant of the subordination and other provisions of this
Subordinated Note and expressly waives reliance by any Senior Claimant upon the
subordination and other provisions herein provided.

9. Assignment.  This Subordinated Note may not be assigned, pledged or otherwise
transferred to any party other than Originator without the prior written consent
of the Agent, and any such attempted transfer shall be void.

 

 

 

AVNET RECEIVABLE CORPORATION

 

 

 

 

By:

____________________________________

Name: 

 

Title:

 

 

 

 

 



Exh. VII-3

 

--------------------------------------------------------------------------------

 

 

Schedule
to
SUBORDINATED NOTE

SUBORDINATED LOANS AND PAYMENTS OF PRINCIPAL

Date

Amount of
Subordinated
Loan

Amount of
Principal
Paid

Unpaid
Principal
Balance

Notation made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------